The Honorable Charlotte T. Schexnayder State Representative Box C Dumas, Arkansas  71639
Dear Representative Schexnayder:
This is in response to your request for an opinion regarding Section 2 of Act 61 of the First Extraordinary Session of 1983. You have asked how mileage should be interpreted under the Act. The specific question posed is whether the "miles" are measured by bus route or some other means, or from residence to school.
Section 2(a) of Act 61 of 1983 (Ex. Sess.), which is codified at Arkansas Code of 1987 Annotated 6-18-307, states in pertinent part as follows:
   The parent or guardian of any child or ward whose place of residence is at least fifteen (15) miles from the school in the resident district and whose place of residence is within seven (7) miles of a school in an adjoining district may petition the board of directors of the resident district for a transfer to the adjoining district if the adjoining district has agreed in writing to accept transfer of the child.
The Act clearly requires that the "place of residence" be "at least fifteen (15) miles from the school in the resident district" and "within seven (7) miles of a school in an adjoining district." The first rule in determining the meaning of a statute is to construe it just as it reads, giving words their ordinary and usually accepted meaning in common usage.  Bolden v. Watt,290 Ark. 343, 719 S.W.2d 428 (1986).  It is also well-established that legislative intent must be discerned from the language employed if a statute is clear and unambiguous on its face.  Mourot v. Arkansas Board of Dispensing Opticians, 285 Ark. 128, 685 S.W.2d 502
(1985);  Hot Springs School District No. 6 v. Wells, 281 Ark. 303,663 S.W.2d 733 (1984).
Applying these precepts, it becomes clear that the "miles" specified under Section 2 of Act 61 must be measured from the place of residence to school.  A bus route or other means that varies from this distance will not, in my opinion, be determinative for purposes of the Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.